Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance
Claim 1 is allowed.
Claims 2 – 8 are allowed by virtue of dependency on claim 1.
The following is an examiner’s statement of reasons for allowance: Closet prior art Yamamura et al.  (US 2014/0239429, hereinafter Yamamura)  and Iizuka et al. (US 2017/0287965, hereinafter Iizuka) do not disclose “…each of the plurality of second semiconductor regions includes a first region including a textured surface, and a second region where a corresponding bump electrode of the plurality of bump electrodes is disposed, the insulating film includes a first insulating film covering surfaces of the plurality of second semiconductor regions, and a second insulating film covering peripheries of the pad electrodes, the pad electrode includes a first electrode region disposed on the second region and in contact with the second region, and a second electrode region continuous with the first electrode region and disposed on at least a part of a region included in the first insulating film and corresponding to the first region”, when consider the entire claim as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716.  The examiner can normally be reached on Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816